Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed after non-final office action on March 25, 2021 is acknowledged and entered.  Claims 2, 6, 8, 10 were canceled, claims 1, 4-5 were amended, and claims 11-12 were newly added.  Claims 1, 3-5, 7, 9 and 11-12 are pending in the instant application.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 1, 3-5, 7, 9 and 11-12 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to claims 4-5 are withdrawn in view of amendment of the claims filed March 25, 2021.

The rejection of claims 1-5, 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-26 of copending Application No. 14299266 (reference application) in view of Alam (Biochemical Pharmacology 83 (2012) 695–704) is withdrawn in view of abandonment of Co-pending AN14/299266.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9 and 12 are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by EU Clinical Trials Register, referred to as “EU” in rejection (EudraCTNumber 2010-019527-58, available online 04-15-2011, cited previously) as evidenced by Proteo Biotech AG (Proteo Biotech AG: EMPIRE study includes first coronary bypass patients, News from 8/16/2011, cited previously) and as evidenced by Uniprot Protein Database (Uniprot, Protein Accession P19957, accessed on November 16, 2020, amino acids 61-117, cited previously).
Regarding claim 1, EU is a Human Clinical trial Registry which teaches delivering elafin by infusion during cardiac bypass surgery in attempts to determine efficacy for reducing myocardial injury that results from ischemia and subsequent inflammation (see page 2, “general information about the trial”, E.2.1, “main objective of the trial”).  EU teaches trial subjects as male and female adults (see “F. Population of Trial Subjects”).  EU does not specifically state “humans”, however one of ordinary skill in the art would readily recognize that Clinical Trials are completed in human subjects.  
  EU further teaches that the “primary endpoint will be area under the curve for plasma troponin T release from time point 0 to 48 h following coronary artery bypass surgery” (see page 3, E.5.1 “primary endpoint(s)”).  EU further teaches intravenous use (see page 2, “D.3.7”) which meets the limitation of parenteral administration.  
Regarding claim 9, EU teaches administering during the cardiac bypass surgery (see page 2, bottom, “E.2.1”).  *Please note that Applicants do specifically define “shortly after” (see paragraph 0073 of PG-PUB).
Regarding claim 7, EU teaches intravenous administration which meets the limitations of parenteral administration (see page 2, “D.3.7”).
Regarding Claim 12, EU teaches measuring Plasma Troponon T within 1 month of surgery (see page 3, second paragraph) and plasma Troponin T levels from time point 0 to 48 hours following coronary artery bypass surgery (page 3, third paragraph) meeting the limitations of instant claim 12.
Regarding claim 1, As evidenced by Proteo Biotech AG and Uniprot, the elafin used in the clinical trial (EMPIRE) is “human identical protease inhibitor Elafin” (see attached Proteo Biotech Ag, first paragraph).  As evidenced by Uniprot protein Database, human elafin comprises instant SEQ ID NO:1 (see page 3, amino acids 61-117, and amino acids 61-117 on page 7).
Please note that the limitations of “for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or a rise in plasma Troponin I and/or Troponin T above the 99% percentile of the normal range” found in instant claim 1 is an intended result of the claimed method.  EU teaches the same patient population, a human patient undergoing cardiac by-pass surgery, and administering the same therapeutic, human Elafin, thus the effects of reducing myocardial damage leading to troponin I and/or troponin T….(as stated above) will inherently occur as a result of practicing the method of EU.   MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same… [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Regarding the patient population of instant claim 1, Patients undergoing cardiac bypass surgery are considered subjects in need of reducing myocardial damage leading to troponin I release.  This is further evidenced by Applicant’s specification (see paragraph 0038, 0094-0096, PG-PUB).  
Regarding the limitation in claim 1 of “wherein the rise in troponin I…is not associated with an increase in elastase activity and is independent of elastase activity”, EU is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), EU teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see 
Regarding the limitations of “wherein the heart surgery, heart disease or disorder is additionally not associated with an increase in the serine protease proteinase 3” found instant claim 3,  EU does not indicate that the heart surgery is associated with an increase in serum proteinase 3.  In addition, the lack of an increase of serine proteinase 3 is an intended result of the method of reducing myocardial damage in patients undergoing heart surgery with administration of elafin.  EU teaches the same method of the instant claims (same therapeutic and same patient population) and thus, the desired result oriented outcome will inherently occur as a result of practicing the method of EU (see MPEP 2112.01-2112.02). 

Response to Applicant’s Arguments
Applicants argue “Solely to advance prosecution, and not in acquiescence to the Examiner's rejection, Applicant has amended claim 1 to specify that the rise in troponin I and/or troponin T is not associated with an increase in elastase activity, and is independent of elastase activity. Applicant has also added new claim 11 which further comprises a step of assaying the elastase activity in the patient or subject, wherein the elastase activity is not increased, wherein the subject is administered the polypeptide even though the rise in troponin I and/or troponin T is not associated with an increase in elastase activity, and is independent of elastase activity. The cited neither discloses, nor suggests these teachings as now claimed.  Applicant respectfully submits that a practitioner, when faced with a patient from the above group, would not treat the patient with elafin on the basis of the existing knowledge. This would be against the entire teaching of the art which presupposes that elafin is used for the treatment of a (pathological) increase in elastase activity. In the clear absence of such an increase in elastase activity, the practitioner would definitely not use elafin as a treatment option. It is only with the present invention that additional knowledge has been provided which allows the practitioner to newly assess a respective patient and treat him or her with elafin in the absence of an increase in elastase activity. 
Thus, it is counter-intuitive and completely against the known properties of elafin to treat the claimed subgroup of patients, as it targets exactly those patients which would have been excluded based on the known earlier functionality of elafin of inhibiting elastase.
Applicant’s arguments have been fully considered but are not found persuasive.  With regards to the limitation of in claim 1 of “A method for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or rise in plasma….administering a polypeptide….thereof having activity of inhibiting a rise in troponin…..wherein the rise in troponin I…is not associated with an increase in elastase activity and is independent of elastase activity”, EU is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), EU teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  This is further evidenced by the fact that human elafin, (instant SEQ ID NO:1 ) inhibits elastases as evidenced by Uniprot (see attached handout, first page, “function”) and elafin administration would inhibit elastase activity.  Thus, any rise in troponin I would not necessarily be associated with elastase activity given that elafin is administered during the surgery to reduce damage caused from the surgery.  Please not that Instant claim 1 does not require measurement of either troponin or elastase activity.  As stated above, EU teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  In addition, Patients undergoing cardiac bypass surgery are considered subjects in need of reducing myocardial damage leading to troponin I release.  This is further evidenced by Applicant’s specification (see paragraph 0038, 0094-0096, PG-PUB).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-4, 7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan (Volume 97, Number 11, June 1996, 2452–2468, cited previously) as evidenced by Uniprot Protein Database (Uniprot, Protein Accession P19957, accessed on November 16, 2020, amino acids 61-117, cited previously), in view of Alonso (Am J Pathol. 1977 May; 87(2): 415–442, cited previously).
Cowan teaches reducing myocardial damage in a subject undergoing heart surgery (heart transplant) via administering human elafin (see abstract, lines 9-14, abstract 15-29, last see page 2453, right hand column, “methods”, paragraphs 1 and 3).  As evidenced by Uniprot Protein Database (protein Accession P19957), human elafin comprises instant SEQ ID NO:1 (see sequence, amino acids 61-117).  Cowan teaches that elafin administration reduced intimal thickening, reduced vascular elastolytic activity, reduced accumulation of immunoreactive fibronectin and reduced cellular proliferation and necrosis (see abstract, lines 15-29).  Regarding claim 4, Cowan teaches treatment of inflammation and necrosis in the myocardium (see Table II, page 2460).  Furthermore, Cowan teaches reducing myocardial damage (inflammation and cardiomyocyte necrosis) in patients with muscle (cardiac muscle) damage after transplant surgery (see page 2453, elafin was administered for seven days after surgery, right hand column, lines third paragraph, lines 5-9).
claim 1, Patients undergoing cardiac transplant surgery (cardiac surgery) that exhibit cardiac necrosis are considered subjects in need of reducing myocardial damage leading to troponin I release.
Regarding claims 7 and 9, Cowan teaches intravenous (thus meeting the limitations of parenteral administration of instant claim 7) and administration for seven days following the surgery (see page 2453, right hand column, methods, third paragraph, lines 8-9) meeting the limitations of shortly after which is defined to include up to a week after surgery (see paragraph 0073 of PG-PUB).
Regarding claim 11, the interpretation is as follows: Claim 11 claims ” the method of claim 1, wherein the method further comprises assaying the elastase activity in the patient or subject, wherein the elastase activity is not increased, wherein the subject is administered the polypeptide even though the rise in troponin I and/or troponin T is not associated with an increase in elastase activity, and is independent of elastase activity.”  First, there is no specific time point at which measuring elastase is required, thus, elastase can be measured before or after administration of elafin.  Second, the limitation “subject is administered the polypeptide even though the rise in troponin I and/or troponin T is not associated with an increase in elastase activity” does not require that the patient actually have an increase in troponin I or T.  Claim 1 claims “A method of reducing myocardial damage and/or injury leading to Troponin I and/or T…….wherein the patient is undergoing heart surgery…the method comprising administering…”  Furthermore, the elafin can be administered prior to or during the surgery (see claim 9) in attempts to reduce myocardial damage that could lead to troponin I/T increase.  Thus, the patient population is not required to actually have an increase in Troponin I/T upon administration of elafin. Furthermore, administering a compound that reduces elastase would inherently reduce elastase induced Troponin I release.  Nevertheless, Cowan teaches measuring elastase activity (see figure 12) and Cowan teaches elastase activity is not increased with elafin administration (see Figure 12, elafin group Host vs. Donor) and thus, any lack of increase of troponin I or T due to elastase activity would be inherent to administering elafin.
Cowan is silent to wherein the subjects are human subjects.
However, the rabbit heterotopic cardiac transplant model has been shown to be useful in studying the pathophysiologic mechanisms underlying the development of graft arteriopathy and myocardial 
Alonso further teaches that this rabbit model mimics what occurs in humans with regards to graft induced atherosclerosis (see abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to also treat humans undergoing cardiac transplant surgery for attenuating arteriopathy and myocardial necrosis given that the Rabbit model of Cowan closely mimics to what occurs in humans.  One of ordinary skill the art would have been motivated to do so given that elafin administration reduced intimal thickening, reduced vascular elastolytic activity, reduced accumulation of immunoreactive fibronectin and reduced cellular proliferation and necrosis which would be beneficial in humans with cardiac transplant.  There is a reasonable expectation of success given that the rabbit model the pathological mechanisms seen in humans.
Please note that the limitations of “for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or a rise in plasma Troponin I and/or Troponin T above the 99% percentile of the normal range” found in instant claim 1, is an intended result of the claimed method.  Cowan in view of Alonso teaches the same patient population, a human patient undergoing cardiac surgery, and administering the same therapeutic, human Elafin, thus the effects of reducing myocardial damage leading to troponin I and/or troponin T….(as stated above) will inherently occur as a result of practicing the method of Cowan in view of Alonso (see MPEP 2112.01-2112.02).  
Regarding the limitation of claim 1 of “wherein the rise in troponin I…is not associated with an increase in elastase activity and is independent of elastase activity”, Cowan in view of Alonso is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), Cowan in view of Alonso teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  This is further evidenced by the fact that human elafin, (instant SEQ ID NO:1 ) inhibits elastases as evidenced by Uniprot (see attached handout, first page, “function”).
instant claim 3, Cowan does not indicate that the heart surgery is associated with an increase in serum proteinase 3.  In addition, the lack of an increase of serine proteinase 3 is an intended result of the method of reducing myocardial damage in patients undergoing heart surgery with administration of elafin.  Cowan in view of Alonso teach the same method of the instant claims (same therapeutic and same patient population) and thus the desired result oriented outcome will inherently occur as a result of practicing the method of Cowan in view of Alonso (see MPEP 2112.01-2112.02).    
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  
Applicant’s arguments have been fully considered but are not found persuasive.  With regards to the limitation of in claim 1 of “A method for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or rise in plasma….administering a polypeptide….thereof having activity of inhibiting a rise in troponin…..wherein the rise in troponin I…is not associated with an increase in elastase activity and is independent of elastase activity”, Cowan in view of Alonso is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), Cowan in view of Alonso teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  This is further evidenced by the fact that human elafin, (instant SEQ ID NO:1 ) inhibits elastases as evidenced by Uniprot (see attached handout, first page, “function”).
Please not that Instant claim 1 does not require measurement of either troponin or elastase activity.  As stated above, teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  In addition, Patients undergoing cardiac surgery are considered subjects in need of reducing myocardial damage leading to troponin I release.  
Claims 1, 3-5, 7,  9 and 11 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan (Volume 97, Number 11, June 1996, 2452–2468, cited previously) as evidenced by Uniprot Protein Database (Uniprot, Protein Accession P19957, accessed on November 16, 2020, amino acids 61-117, cited previously),  in view of Alonso (Am J Pathol. 1977 May; 87(2): 415–442, cited previously) as applied to claims 1, 3-4, 7, 9, 11 above, in further view of Ishima (US5734014, cited previously).
Claim 5 construction: Claim 5 claims “wherein the homologue comprises a sequence homology of more than 98% compared to the polypeptide shown in SEQ ID NO:1”.  Applicant’s specification states “As used herein, the term "homologue" refers to peptides or polypeptides which share a substantial degree of homology on the amino acid level with the sequence of SEQ ID NO: 1 over a certain stretch of its primary structure. In particular, the term "homologue" relates to polypeptides having a sequence (or comprising such sequence) which differs from the sequence depicted in SEQ ID NO: 1 by the substitution (or deletion) of one or more single amino acids. Generally, any amino acid from the sequence depicted in SEQ ID NO: 1 can be deleted or substituted against another amino acid as long as the inhibitory activity to the troponin rises of the polypeptide is not lost. Further polypeptides are also included which differ from the sequence of SEQ ID NO: 1 by the insertion of one or more additional amino acids” (see paragraph 0108).  Applicant’s specification further states that a degree of homology is synonymous to “identity” (see paragraph 0109).  Claim 5 further requires that the homologue have more than 98% sequence identity.  
The teachings of Cowan as evidenced by Uniprot in view of Alonso are described in the above rejection.  The combined teachings of Cowan in view of Alonso are silent to wherein the polypeptide comprises a homologue of SEQ ID NO:1, wherein the homologue has at least 98% sequence identity to SEQ ID NO:1 (which would encompass SEQ ID NO:1 with one substitution).
However, Ishima (US 5734014) teaches elafin derivatives comprising instant SEQ ID NO:1 with a single substitution (see abstract and claim 1) of a methionine with a leucine (see claim 1).  Ishima specifically teaches that the elafin derivatives are stable to oxidation compared to natural elafin so they can be advantageously used as drugs such as an elastase inhibitor (see abstract).  Ishima teaches that the elafin derivative in which the 25th methionine has been modified to leucine  did not show any oxidation 
Therefore, it would have been obvious before the effective filing date of the claimed invention to substitute the 25th amino acid (Met) of elafin (SEQ ID NO:1) with leucine to prevent oxidation .  One of ordinary skill the art would have been motivated to do so given substitution of methionine would prevent oxidation of elafin which in turn will improve the therapeutic activity (inhibition of elastases) of the elafin.  There is a reasonable expectation of success given reduction of oxidation of elafin will preserve and/or enhance the activity of elafin allowing the enzyme to impart its therapeutic effect of reducing neutrophil elastase activity in patients.
Regarding claim 5, a peptide comprising SEQ ID NO:1 with one substitution meets the limitations of a homologue having at least 98% sequence identity to SEQ ID NO:1.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  

Claims 1, 3, 5, 7, 9 and 12 are/remain rejected under 35 U.S.C. 103 as being unpatentable over EU Clinical Trials Register, referred to as “EU” in rejection (EudraCTNumber 2010-019527-58, available online 04-15-2011, cited previously) as evidenced by Proteo Biotech AG (Proteo Biotech AG: EMPIRE study includes first coronary bypass patients, News from 8/16/2011, cited previously) and Uniprot Protein Database (Uniprot, Protein Accession P19957, accessed on November 16, 2020, amino acids 61-117, cited previously) in view of Ishima (US5734014, cited previously).
Regarding claim 1, EU is a Clinical trial Registry which teaches delivering elafin by infusion during cardiac bypass surgery in attempts to determine efficacy for reducing myocardial injury that results from ischemia and subsequent inflammation (see page 2, “general information about the trial”, E.2.1, “main objective of the trial”).  EU teaches trial subjects as male and female adults (see “F. Population of Trial 
  EU further teaches that the “primary endpoint will be area under the curve for plasma troponin T release from time point 0 to 48 h following coronary artery bypass surgery” (see page 3, E.5.1 “primary endpoint(s)”).  EU further teaches intravenous use (see page 2, “D.3.7”) which meets the limitation of parenteral administration.  
Regarding claim 9, EU teaches administering during the cardiac bypass surgery (see page 2, bottom, “E.2.1”).  *Please note that Applicants do specifically define “shortly after” (see paragraph 0073 of PgPUB).
Regarding claim 7, EU teaches intravenous administration which meets the limitations of parenteral administration (see page 2, “D.3.7”).
Regarding Claim 12, EU teaches measuring Plasma Troponon T within 1 month of surgery (see page 3, second paragraph) and plasma Troponin T levels from time point 0 to 48 hours following coronary artery bypass surgery (page 3, third paragraph) meeting the limitations of instant claim 12.
Regarding claim 1, As evidenced by Proteo Biotech AG and Uniprot, the elafin used in the clinical trial (EMPIRE) is “human identical protease inhibitor Elafin” (see attached Proteo Biotech Ag, first paragraph).  As evidenced by Uniprot protein Database, human elafin comprises instant SEQ ID NO:1 (see page 3, amino acids 61-117, and amino acids 61-117 on page 7).
Please note that the limitations of “for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or a rise in plasma Tropinin I and/or Tropinin T above the 99% percentile of the normal range” found in instant claim 1 is an intended result of the claimed method.  EU teaches the same patient population, a human patient undergoing cardiac by-pass surgery, and administering the same therapeutic, human Elafin, thus the effects of reducing myocardial damage leading to troponin I and/or troponin T….(as stated above) will inherently occur as a result of practicing the method of EU.   MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Regarding the patient population of instant claim 1, Patients undergoing cardiac bypass surgery are considered subjects in need of reducing myocardial damage leading to troponin I release.  This is further evidenced by Applicant’s specification (see paragraph 0038, 0094-0096, PG-PUB).  
Regarding the limitation of claim 1 of “wherein the rise in troponin I…is not associated with an increase in elastase activity”, EU is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), EU teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  This is further evidenced by the fact that human elafin, (instant SEQ ID NO:1 ) inhibits elastases as evidenced by Uniprot (see attached handout, first page, “function”).
Regarding the limitations of “wherein the heart surgery, heart disease or disorder is additionally not associated with an increase in the serine protease proteinase 3” found instant claim 3,  EU does not indicate that the heart surgery is associated with an increase in serum proteinase 3.  In addition, the lack of an increase of serine proteinase 3 is an intended result of the method of reducing myocardial damage in patients undergoing heart surgery with administration of elafin.  EU teaches the same method of the instant claims (same therapeutic and same patient population) and thus, the desired result oriented outcome will inherently occur as a result of practicing the method of EU (see MPEP 2112.01-2112.02).  .  
EU as evidenced by Proteo Biotech AG and Uniprot are silent to wherein the polypeptide comprises a homologue of SEQ ID NO:1, wherein the homologue has at least 98% sequence identity to SEQ ID NO:1 (which would encompass SEQ ID NO:1 with one substitution).
However, Ishima (US5734014) teaches elafin derivatives comprising instant SEQ ID NO:1 with a single substitution (see abstract and claim 1) of a methionine with a leucine (see claim 1).  Ishima th methionine has been modified to leucine  did not show any oxidation related reduction in inhibiting neutrophil elastase activity and was found to show stronger inhibiting activity compared to the natural elafin (see column 12, lines 16-22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to substitute the 25th amino acid (Met) of elafin (SEQ ID NO:1) of EU with leucine to prevent oxidation.  One of ordinary skill the art would have been motivated to do so given substitution of methionine would prevent oxidation of elafin which in turn will improve the therapeutic activity (inhibition of elastases) of the elafin.  There is a reasonable expectation of success given reduction of oxidation of elafin will preserve and/or enhance the activity of elafin allowing the enzyme to impart its therapeutic effect of reducing neutrophil elastase activity in patients.
Regarding claim 5, a peptide comprising SEQ ID NO:1 with one substitution meets the limitations of a homologue having at least 98% sequence identity to SEQ ID NO:1.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.  

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over EU Clinical Trials Register, referred to as “EU” in rejection (EudraCTNumber 2010-019527-58, available online 04-15-2011, cited previously) as evidenced by Proteo Biotech AG (Proteo Biotech AG: EMPIRE study includes first coronary bypass patients, News from 8/16/2011, cited previously) and Uniprot Protein Database (Uniprot, Protein Accession P19957, accessed on November 16, 2020, amino acids 61-117, cited previously). 
Regarding claim 1, EU is a Clinical trial Registry which teaches delivering elafin by infusion during cardiac bypass surgery in attempts to determine efficacy for reducing myocardial injury that results from ischemia and subsequent inflammation (see page 2, “general information about the trial”, E.2.1, “main objective of the trial”).  EU teaches trial subjects as male and female adults (see “F. Population of Trial Subjects”).  EU does not specifically state “humans”, however one of ordinary skill in the art would readily recognize that Clinical Trials are completed in human subjects.  

Regarding claim 9, EU teaches administering during the cardiac bypass surgery (see page 2, bottom, “E.2.1”).  *Please note that Applicants do specifically define “shortly after” (see paragraph 0073 of PgPUB).
Regarding claim 7, EU teaches intravenous administration which meets the limitations of parenteral administration (see page 2, “D.3.7”).
Regarding Claim 12, EU teaches measuring Plasma Troponon T within 1 month of surgery (see page 3, second paragraph) and plasma Troponin T levels from time point 0 to 48 hours following coronary artery bypass surgery (page 3, third paragraph) meeting the limitations of instant claim 12.
Regarding claim 1, As evidenced by Proteo Biotech AG and Uniprot, the elafin used in the clinical trial (EMPIRE) is “human identical protease inhibitor Elafin” (see attached Proteo Biotech Ag, first paragraph).  As evidenced by Uniprot protein Database, human elafin comprises instant SEQ ID NO:1 (see page 3, amino acids 61-117, and amino acids 61-117 on page 7).
Please note that the limitations of “for reducing myocardial damage and/or injury leading to troponin I and/or troponin T release and/or a rise in plasma Tropinin I and/or Tropinin T above the 99% percentile of the normal range” found in instant claim 1 is an intended result of the claimed method.  EU teaches the same patient population, a human patient undergoing cardiac by-pass surgery, and administering the same therapeutic, human Elafin, thus the effects of reducing myocardial damage leading to troponin I and/or troponin T….(as stated above) will inherently occur as a result of practicing the method of EU.   MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Regarding the patient population of instant claim 1, Patients undergoing cardiac bypass surgery are considered subjects in need of reducing myocardial damage leading to troponin I release.  This is further evidenced by Applicant’s specification (see paragraph 0038, 0094-0096, PG-PUB).  
Regarding the limitation of claim 1 of “wherein the rise in troponin I…is not associated with an increase in elastase activity”, EU is silent to an association between an increase in elastase activity and Troponin I and/or Troponin T.  Nevertheless, given that there is no specific timing as to when this activity/association occurs (before or after administration of the polypeptide), EU teaches the same method of the instant claims including administering the same polypeptide to a patient undergoing cardiac surgery and thus these effects would inherently occur (see MPEP 2112.01-2112.02).  This is further evidenced by the fact that human elafin, (instant SEQ ID NO:1 ) inhibits elastases as evidenced by Uniprot (see attached handout, first page, “function”).
Regarding the limitations of “wherein the heart surgery, heart disease or disorder is additionally not associated with an increase in the serine protease proteinase 3” found instant claim 3,  EU does not indicate that the heart surgery is associated with an increase in serum proteinase 3.  In addition, the lack of an increase of serine proteinase 3 is an intended result of the method of reducing myocardial damage in patients undergoing heart surgery with administration of elafin.  EU teaches the same method of the instant claims (same therapeutic and same patient population) and thus, the desired result oriented outcome will inherently occur as a result of practicing the method of EU (see MPEP 2112.01-2112.02).  .  
EU as evidenced by Proteo Biotech AG and Uniprot are silent
	Regarding claim 11, EU is silent to measuring the levels of elastase activity at any time point of the method.  However, EU does teach that main question is to whether delivering the anti-elastase elafin by infusion during cardiac bypass surgery can reduce myocardial injury that results from a period of reduced flow and subsequent inflammation.
	It would have been obvious before the effective filing date of the claimed invention to measure elastase activity before and after administering of elafin in the patients undergoing cardiac surgery.  One .
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654